AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case                                                     FILED
                                                                                                                SEP 27 2019
                                        UNITED STATES DISTRICT                             Cou· ,._T
                                          SOUTHERN DISTRICT OF CALIFORNIA                                  CLERK us DISTRICT COURT
                                                                                                      SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A                c-   Ry___ ,: • -              DEPUT_Y

                                   V.                               (For Offenses Committed On or After November I, 1987)

             JOSE LUIS NUNEZ-SOBERANIS                                 Case Number:          18CR4781-MDD

                                                                    Eric Fish
                                                                    Defendant's Attorney
REGISTRATION NO.                   80150298
 • -
The Defendant:

 D    pleaded guilty to count(s)

 IZI was found guilty on count(s)         Count 1 of Second Superseding Misdemeanor Information
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Connt
Title & Section                     N atnre of Offense                                                               Nnmber(s)
8:1325                              Improper Entry by an Alien (Misdemeanor)                                              I




      The defendant is sentenced as provided in pages 2 through              2             of this judgment.

D     The defendant has been found not guilty on count(s)

IZI Count(s) All underlying counts/informations               is   dismissed on the motion of the United States.

IZI   Assessment : $10. 00 WAIVED



IZI No fine          D Forfeiture pursuant to order filed                                        , included herein,_
     -IT IS ORDERED tnafthe defonilant shall notify the United States Attorney for this cHstrict within) 6 days ofany
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                   September 7.5       2019




                                                                   HON. Mitchell D. Dembin
                                                                   UNITED STATES MAGISTRATE JUDGE




                                                                                                                  18CR4781-MDD
,

    AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

    DEFENDANT:                            JOSE LUIS NUNEZ-SOBERANIS                                    Judgment - Page 2 of 2
    CASE NUMBER:                          18CR4781-MDD

                                                            IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     TIME SERVED




     D          Sentence imposed pursuant to Title 8 USC Section 1326(6).
     IZl        The court makes the following recommendations to the Bureau of Prisons:
                 USMS, ICE or DHS or other arresting agency return all property and all documents in the defendant's
                 possession at the time of arrest upon their deportation or removal.




    D          The defendant is remanded to the custody of the United States Marshal.

    D          The defendant shall surrender to the United States Marshal for this district:
               D       at
                            --------- P.M.                            on
                                                                           ------------------
               •       as notified by the United States Marshal.

    D          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
               Prisons:
               D       on or before
               D       as notified by the United States Marshal.
               D      as notified by the Probation or Pretrial Services Office.

                                                               RETURN
    I have executed this judgment as follows:

           ----nefen-danr<lelivere-ct· on -- ---
                                                                                  to
                                                   -------------                       ---------------
    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                        UNITED STATES MARSHAL



                                                     By            DEPUTY UNITED STATES MARSHAL




                                                                                                        18CR4781-MDD
